DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 08/01/22.
a. Independent claims 1 and 10 have been amended.
b. Claims 8, 9, 17, 18, and 21 have been canceled.
c. The priority issues for Li and Choi have been resolved as applicant agrees to the investigation of the issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10, 11, 13-16, 19-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0349960, “Li”; Provisional 62/443,497, hereinafter “Prov Li’497”; Provisional 62/455,855, hereinafter “Prov Li’855”) in view of Choi et al. (US 2018/0145818, “Choi”; Provisional 62/455,400, hereinafter “Prov Choi’400”).
Regarding Claim 1, Li discloses a wireless transmit/receive unit (WTRU) comprising:
- a processor configured to (Li, See 118 fig. 47B, a processor; Prov Li’855; 118 fig.1B): 
- receive a first transmission using a first numerology from a network entity (Li, See ¶.11 and ¶.138, an eMBB UE performs reception from eNB without knowledge of URLLC preemption; See 201 fig.1 and ¶.71, NR-eNB as a network entity; Prov Li’497; [0087] In yet another example, the control region of the mini-slot/slot/subframe may follow the URLLC transmission (e.g,. see Fig. 20). Here the eMBB UE may receive a DCI in the next mini-slot or slot or subframe that the eMBB is configured to monitor. This control region will provide a DCI indicating the presence of the URLLC resources in the past transmission. The eMBB UE may use the information to appropriately decode the eMBB data assuming that it has appropriate buffering capabilities and can tolerate the increased latency; See ¶.33, FIG. 21 depicts an example numerology for URLLC transmissions that is (A) the same as eMBB and (B) different from eMBB; See ¶.34, FIG. 22 is a flow diagram that shows an example of a eMBB UE's method to decode its payload in the presence of pre-emptive URLLC transmission with a different modulation/numerology, according to an embodiment; See further ¶.136; See fig.21 and ¶.143, numerology of the eMBB transmission), wherein a second transmission using a second numerology is superposed in the first transmission (See fig.21 and ¶.144, numerology for the URLLC transmission; See ¶.7, with respect to eMBB and URLLC mixing, issues related to the URLLC transmission being super-positioned on top of the eMBB transmission are addressed; See ¶.125, the eMBB and URLLC transmissions may be super-positioned within the same set of resources);
- receive an indication associated with the first transmission (Li, See ¶.11, an apparatus may send control information so as to explicitly indicate that the second transmission should preempt the first transmission, and the control information may further indicate at least one resource for preemption. Alternatively, the apparatus may transmit a reference signal that indicates preemption information, so as to implicitly indicate that the second transmission should pre-empt the first transmission; See Fig.28, ‘Indication of URLLC transmission’

    PNG
    media_image1.png
    218
    613
    media_image1.png
    Greyscale


Prov Li’497; See ¶.41, to indicate the URLLC transmission to the eMBB UE; See ¶.86, The eMBB UE will check to see if the indicated resources fall within in DL grant. If it finds URLLC resources within its grant, the eMBB UE may account for puncturing; See Prov Li’497, Fig.20,

    PNG
    media_image2.png
    537
    594
    media_image2.png
    Greyscale
).
Li discloses the indication comprising a preemption indication, wherein the preemption indication indicates that a portion of the first transmission is preempted by the second transmission (Li, See ¶.11, the apparatus may transmit a control signal that indicates that the first transmission should be preempted by the second transmission; See Fig.28, the control information may further indicate at least one resource for preemption; See Prov Li’497, ¶.20, Fig.20 above shows a common control region indicating the preemptive URLLC transmission), but does not explicitly disclose what Choi discloses,
- a reference signal (RS) reuse indication (Choi, See 5420 fig.54, generate DCI for downlink data channel including RS reuse possible indicator; See ¶.476, the RS used for the downlink control channel may be reused to decode all or part of the downlink data channel, such that the RS overhead may be reduced; See ¶.520, the DCI may include the RS reuse possible indicator and the simplified resource allocation (RB assignment) indicator), 
- wherein the RS reuse indication is received (Choi, See ¶.485, transmit an indicator for the reuse of the DMRS of the NR-PDCCH to the corresponding terminal. When acquiring the reuse indicator for the DMRS, the corresponding terminal may use the estimated channel information using the DMRS of the NR-PDCCH in decoding the NR-PDSCH; See ¶.497, when acquiring the reuse indicator for the DMRS) when the first numerology corresponds to the second numerology (See ¶.184, the common system signal may be transmitted to a specific 5G resource using one numerology, or separate system information may be transmitted for eMBB, mMTC, and URLLC using different numerologies) and the RS reuse indication indicates whether a RS in the preempted portion of the first transmission can be reused (See fig.48, DMRS reusable region; See ¶.484, the DMRS 4740 of the NR-PDCCH 4730 transmitted in the sub-band 4705 may be reused (DMRS reuse possible area 4750 of FIG. 47) to decode the NR-PDSCH; See ¶.490, there is a possibility that the DMRS 4840 may be reused (DMRS reuse possible area 4845 of FIG. 48) regardless of the configuration of the NR-PDCCH; See fig.49 and ¶.496, the DMRS may be reused for the area in which the NR-PDSCH is scheduled and transmitted to the same RB as the NR-PDCCH, that is, area #1 regardless of the configuration (e.g., localized or distributed scheme) of the NR-PDCCH; See ¶.504, the base station may transmit the additional indicator for the reuse of the DMRS 5140 to the DMRS reuse possible area 5160);
- determine that the RS in the preempted portion of the first transmission can be reused based on, the RS reuse indication (Choi, See 5420 fig.54 and ¶.518, the base station generates the DCI for the downlink data channel. At this time, different information may be included in the DCI based on the resource allocation relation between the DL control channel and the DL data channel as described in the embodiment of the present disclosure. For example, the indicator discriminating whether the downlink data channel may reuse the RS of the downlink control channel or the simplified resource allocation indicator (e.g., an indicator not including a resource allocation indictor, an indicator indicating only a part of the resource allocation, etc.) different from the existing resource allocation indicator may be included; Prov Choi’400; 
                  
    PNG
    media_image3.png
    392
    486
    media_image3.png
    Greyscale

).
 Li further discloses,
- decode the first transmission (Li, See Fig.23 and ¶.33, Fig.23 shows an example of a eMBB UE's method to decode its payload in the presence of pre-emptive URLLC transmission using distinct reference signals for URLLC transmission, according to an embodiment; Prov Li’497, 
             
    PNG
    media_image4.png
    736
    560
    media_image4.png
    Greyscale

).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “a reference signal (RS) reuse indication; wherein the RS reuse indication is received when the first numerology corresponds to the second numerology; and the RS reuse indication indicates whether a RS in the preempted portion of the first transmission can be reused; and determine that the RS in the preempted portion of the first transmission can be reused based on, the RS reuse indication” as taught by Choi into the system of Li, so that it provides a way for the downlink control channel to be reused to decode all or part of the downlink data channel, such that the RS overhead may be reduced (Choi, See ¶.476).

Regarding claim 2, Li does not explicitly disclose what Choi discloses “the level of reuse is a first level of reuse or a second level of reuse, and the first level of reuse is associated with a first channel estimation function set and the second level of reuse is associated with a second channel estimation function set (Choi, See ¶.476, The reuse of the RS of the downlink control channel not only reduces the RS overhead but also uses the estimated channel information for decoding the downlink control channel in the downlink data channel decoding, such that the processing time may be reduced; See ¶.485, the base station operated according to the 3-1-th embodiment of the present disclosure illustrated in FIG. 47 may schedule the NR-PDSCH 4735 of any terminal with the sub-band 4705 configured in the control channel resource set 4725 of the corresponding terminal and may additionally transmit an indicator for the reuse of the DMRS 4740 of the NR-PDCCH 4730 to the corresponding terminal. When acquiring the reuse indicator for the DMRS 4740, the corresponding terminal may use the estimated channel information using the DMRS 4740 of the NR-PDCCH 4730 in decoding the NR-PDSCH 4735; See further ¶.496-497 and ¶.504 for RS reuse possible area). Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 4, Li does not explicitly disclose what Choi discloses “on a condition that the RS reuse indication indicates that the RS in the preempted portion of the first transmission cannot be reused, the processor is configured to ignore the RS for channel estimation (Choi, See ¶.518, the indicator discriminating whether the downlink data channel may reuse the RS of the downlink control channel or the simplified resource allocation indicator (e.g., an indicator not including a resource allocation indictor, an indicator indicating only a part of the resource allocation, etc.) different from the existing resource allocation indicator may be included. The base station transmits the downlink control channel and the data channel in operation 5430).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 5, Li discloses “the first transmission is received in a first slot and the indication is received in a second slot (See fig.28, ‘Indication of URLLC transmission in a different mini-slot).”

Regarding claim 6, Li discloses “the second slot is a next slot after the first slot (See fig.28, slot formats).”

Regarding claim 7, Li discloses “the indication is received in a downlink control information (DCI) associated with the second slot (See ¶.171, An mDCI in the mini-slot may indicate to the eMBB UE the resources for the URLLC transmission; See ¶.180, a DCI indicating the URLLC transmission. Such a DCI may commonly indicate the resources for one or more URLLC transmissions. The eMBB UE will check to see if the indicated resources fall within in DL grant. If it finds URLLC resources within its grant, the eMBB UE may account for puncturing).”

Regarding claim 10, it is a method claim corresponding to the device claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.


Regarding claims 11 and 13-16, they are claims corresponding to claims 2 & 4-7, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 19, Li does not explicitly disclose what Choi discloses “the processor is configured to: based on the determination that the RS reuse indication indicating that the RS in the preempted portion of the first transmission can be reused, determine a channel estimation function set associated with a level of reuse indicated by the RS reuse indication; and perform channel estimation function using the determined channel estimation function set (Choi, See ¶.476, The reuse of the RS of the downlink control channel not only reduces the RS overhead but also uses the estimated channel information for decoding the downlink control channel in the downlink data channel decoding, such that the processing time may be reduced; See ¶.485, the base station operated according to the 3-1-th embodiment of the present disclosure illustrated in FIG. 47 may schedule the NR-PDSCH 4735 of any terminal with the sub-band 4705 configured in the control channel resource set 4725 of the corresponding terminal and may additionally transmit an indicator for the reuse of the DMRS 4740 of the NR-PDCCH 4730 to the corresponding terminal. When acquiring the reuse indicator for the DMRS 4740, the corresponding terminal may use the estimated channel information using the DMRS 4740 of the NR-PDCCH 4730 in decoding the NR-PDSCH 4735; See further ¶.496-497 and ¶.504 for RS reuse possible area). Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 20, Li discloses “the first transmission comprises an enhanced mobile broadband (eMBB) transmission and a second transmission comprises an ultra-reliable low- latency communication (URLLC) transmission (See fig.21 and fig.28, resource for eMBB and URLLC).”

Regarding claims 22 and 23, they are claims corresponding to claims 19 & 20, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.
	 
Allowable Subject Matter

Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
At pages 5-6, applicant argues that “Whether taken combined or separately, the references fail to disclose, teach, or suggest, "the RS reuse indication is received when the first numerology corresponds to the second numerology," as now claimed in both independent claims. Also, Choi states: In operation 6420, the base station generates the DCI for the downlink data channel. At this time, different information may be included in the DCI based on the resource allocation relation between the DL control channel and the DL data channel as described in the embodiment of the present disclosure. For example, the indicator discriminating whether the downlink data channel may reuse the RS of the downlink control channel or the simplified resource allocation indicator (e.g., an indicator not including a resource allocation indictor, an indicator indicating only a part of the resource allocation, etc.) different from the existing resource allocation indicator may be included. ... Id. at para. [0518] emphasis added. This only describes an indication of reuse of the RS of the downlink control channel, Choi has no preempted portion.” [applicant’s emphasis added].
In reply, the newly added limitations “the RS reuse indication is received when the first numerology corresponds to the second numerology” read on:
 ¶.[0485] of Choi discloses “transmit an indicator for the reuse of the DMRS of the NR-PDCCH to the corresponding terminal. When acquiring the reuse indicator for the DMRS, the corresponding terminal may use the estimated channel information using the DMRS of the NR-PDCCH in decoding the NR-PDSCH.” [emphasis added].
¶.[0497] of Choi discloses “when acquiring the reuse indicator for the DMRS.”
The limitations “when the first numerology corresponds to the second numerology” read on:
¶.[0184] of Choi discloses “the common system signal may be transmitted to a specific 5G resource using one numerology, or separate system information may be transmitted for eMBB, mMTC, and URLLC using different numerologies.”
In other words, the primary prior art by Li discloses in ¶.[0033] and FIG.21 that “depicts an example numerology for URLLC transmissions that is (A) the same as eMBB and (B) different from eMBB” and ¶.[0034] and FIG.22  discloses that “a flow diagram that shows an example of a eMBB UE's method to decode its payload in the presence of pre-emptive URLLC transmission with a different modulation/numerology.” Further, ¶.[0007] of Li discloses “with respect to eMBB and URLLC mixing, issues related to the URLLC transmission being super-positioned on top of the eMBB transmission are addressed.” Therefore, Li discloses a first numerology and a second numerology by using eMBB and URLLC and Choi also discloses that the system signal information is transmitted for eMBB, and URLLC using different numerologies. Therefore, the method of acquiring the RS reuse indication of Choi applies to Li’s eMBB and URLLC transmission method, i.e. when the first numerology corresponds to the second numerology. Therefore, the examiner disagrees respectfully.
Further, the limitations “the RS reuse indication indicates whether a RS in the preempted portion of the first transmission can be reused” read on:
 Fig.48 of Choi shows ‘DMRS reusable region.’
¶.[0484] of Choi discloses “the DMRS 4740 of the NR-PDCCH 4730 transmitted in the sub-band 4705 may be reused (DMRS reuse possible area 4750 of FIG. 47) to decode the NR-PDSCH.”
¶.[0490] of Choi discloses “there is a possibility that the DMRS 4840 may be reused (DMRS reuse possible area 4845 of FIG. 48) regardless of the configuration of the NR-PDCCH.”
¶.[0496] of Choi discloses “the DMRS may be reused for the area in which the NR-PDSCH is scheduled and transmitted to the same RB as the NR-PDCCH, that is, area #1 regardless of the configuration (e.g., localized or distributed scheme) of the NR-PDCCH.” [emphasis added].
¶.[0504] of Choi discloses “the base station may transmit the additional indicator for the reuse of the DMRS 5140 to the DMRS reuse possible area 5160).” Therefore, the examiner disagrees respectfully.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411